Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-5 Filed: 03/02/19 Page: 1 of 2 PAGEID #: 19788




                       EXHIBIT C
Case: 1:18-cv-00357-TSB-KNM-MHW Doc #: 237-5 Filed: 03/02/19 Page: 2 of 2 PAGEID #: 19789




                   Fulton
  Williams
                   Henry
                                     Latta
                               Wood
     Defianc:e


   P:!lll.llding     I



                                         Wyandot   Crawford


                               Hardin




                            l ogan




                                                                              Plaintiffs' Trial
                                                                                  Exhibit
                                                                                 P600
                                                                             Case No. 1:18-cv-00357




                                                                                    REV_00023432
